Title: To George Washington from Edward Pemberton, 29 January 1794
From: Pemberton, Edward
To: Washington, George


          
            May it please Your Excellency
            London at Mr Pridden’s No. 100 Fleet streetJany
              29th 1794
          
          As I heretofore took the liberty of an address to Your Excellency, and of adding
            thereto a small Poetical Composition, which so far won Your approbation, as to gain from
            Your Excellency a letter of Notice in return; I again presume to rely upon your generous
            Candour to forgive another address to Your Excellency tho at a long interval of time
            from the first. herein I have no claim whatever to Your
            Excellency’s attention. in Obedience to the call of Friendship I step forth in behalf of
            a Young Man, whom I much Value and esteem. Your Excellency has honourd me much in one
            instance already, and I venture again to break in upon those most precious Moments,
            which are dedicated solely to the Good of Your Country, and of Mankind. A Glorious Cause
            it is; and has supereminently flourishd under Your auspicious Exertions.
          Loth I am to exceed the bounds of that Modesty, which I am conscious I ought upon this
            occasion to observe. if Friendship excites me to go beyond them, it
            is the best plea that I can bring. May it weigh with Your Excellency. May You deign to
            look upon an humble Suitor—a deserving and Spirited Young Man who with a Young Wife, and
            Children in her Arms, is about to brave the Billows of the Atlantic, in quest of a
            distant Country, which he finds Motives to prefer to his Own; and where, in these
            turbulent times Security and Peace promise most to be found. could this Young Man
            succeed to a small degree of favour from Your Excellency happy would he be. tho humble,
            with Merit he may plead with the Great. the truly Great will over look no One. My Friend
            has been bred up in the Mechanical line, but with some others of his Countrymen, who are
            to accompany him to the States where Your Excellency Presides, he is desirous if he can
            to embark in Agriculture. By his talents indeed, he may be adapted to different
            Occupations. his Name is Patrick, a friend and Neighbour of mine; a Native of Suffolk,
            an inhabitant of Long Melford near Sudbury in that County where he exercised the trade
            of a Watch maker, and a Silversmith. he Seeks for favour only by his Industry and
              Merit. May he prosper in a foreign Clime. The Eyes of the Lord
            are over All. And may Heaven long preserve Your Excellency as a Pattern of what ever is
            good and great. this is the devout Prayer of Your Excellencys devoted and most Obedient
            Servant
          
            Edwd: Pemberton
          
        